 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4       CLEMENT OBEYA,                                      Case No.: 2:18-cv-01586-JAD-VCF
 5             Petitioner                                        Order Dismissing Petition
 6       v.                                                               [ECF No. 2]
         ATTORNEY GENERAL JEFFERSON B.
 7
         SESSIONS III, et al.,
 8
               Respondents
 9
10            Petitioner Clement Obeya filed this habeas petition to challenge his detention during
11 removal proceedings initiated on or about November 10, 2008.1 After he filed this petition,
12 Obeya was released and his removal proceedings were terminated.2 Because the removal
13 proceedings for which Obeya was detained have been terminated, this action is now moot.
14 Accordingly,
15            IT IS HEREBY ORDERED that the 28 U.S.C. § 2241 petition filed in this case is
16 therefore DISMISSED and the motion for preliminary injunction [ECF No. 2] is DENIED as
17 moot. The Clerk of Court is directed to ENTER FINAL JUDGMENT accordingly and CLOSE
18 THIS CASE.
19            Dated: February 26, 2019
20                                                                          ______ _ _________
                                                                                            ___________
                                                                 _______________________________    _ ___
                                                                                                        _ _
                                                                 U.S. Districtt Judge
                                                                                Juuddgge Jennifer  e A.
                                                                                                      A. Dorsey
                                                                                                         D
21
22
23
24
25
26
     1
27       ECF Nos. 6 & 16-1.
     2
28       ECF Nos. 10, 16 & 20.

                                                      1
